Citation Nr: 0912716	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-34 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic erectile 
dysfunction to include ejaculation difficulty.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's post-operative bilateral 
spermatocele residuals with spermatocelectomy residuals, 
bilateral testalgia, and sensory disturbance.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's post-operative scrotal scars.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from January 2003 to August 
2006.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Salt Lake City, Utah, Regional Office which, in pertinent 
part,  established service connection for post-operative 
bilateral spermatocele residuals with spermatocelectomy 
residuals, scars, bilateral testalgia, and sensory 
disturbance; assigned a 10 percent evaluation for that 
disability; effectuated the award as of August 4, 2006; and 
denied service connection for both a skin disorder to include 
stomach and bilateral arm boils and erectile dysfunction to 
include ejaculation difficulty.  In October 2006, the Veteran 
informed the Department of Veterans Affairs (VA) that he had 
moved to Missouri and requested that his claims files be 
transferred to the St. Louis, Missouri, Regional Office (RO).  

In September 2007, the RO recharacterized the Veteran's 
post-operative bilateral spermatocele residuals as 
post-operative bilateral spermatocele residuals with 
spermatocelectomy residuals, bilateral testalgia, and sensory 
disturbance evaluated as 10 percent disabling and scrotal 
scars evaluated as 10 percent disabling; granted service 
connection for stomach and bilateral arm boils; assigned a 10 
percent evaluation for that disability; and effectuated the 
awards as of August 4, 2006.  

The Board observes that the Veteran has appealed from the 
initial evaluations assigned for his service-connected 
post-operative bilateral spermatocele residuals.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's post-operative bilateral 
spermatocele residuals with spermatocelectomy residuals, 
bilateral testalgia, and sensory disturbance and an initial 
disability evaluation in excess of 10 percent for his 
post-operative scrotal scars.  The Veteran is not prejudiced 
by such action.  The Board has not dismissed any issue and 
the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Veteran if further action is required on his part.  


REMAND

In reviewing the report of a September 2008 VA examination 
for compensation purposes, the Board observes that he 
reported that he had two additional right epididymal cysts 
excised at Heartland Hospital in 2008 and received ongoing 
treatment in St. Joseph, Missouri.  Clinical documentation of 
the cited treatment is not of record.  The VA should obtain 
all relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

On October 23, 2008, the Secretary of the VA amended the 
portions of the rating schedule applicable to skin 
disabilities including tender scars.  The Board observes that 
the evaluation of the Veteran's scrotal scars has not been 
reviewed by the RO under the amended regulation and he has 
not been informed of the amended regulations.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment of his service-connected 
post-operative bilateral spermatocele 
residuals and his claimed erectile 
dysfunction after 2005 including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Heartland Hospital 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran for incorporation into the 
record.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic erectile dysfunction to include 
ejaculation difficulty and initial 
evaluations in excess of 10 percent for 
his post-operative bilateral spermatocele 
residuals with spermatocelectomy 
residuals, bilateral testalgia, and 
sensory disturbance and his 
post-operative scrotal scars with express 
consideration of 38 C.F.R. §§ 3.321, 
4.118 (2008 as amended).  If the benefits 
sought on appeal remain denied, the 
Veteran should be issued a SSOC which 
addresses all relevant actions taken on 
the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

